Mb. Justice Yantis delivered the opinion of the court: This is a Workmen’s Compensation claim arising out of an injury to claimant, Rudolph Gayan, while employed by the Division of Highways. The record discloses that on November 26, 1940 claimant was working as a highway maintenance man for said Division of the Department of Works and Buildings in District No. 3; that he had worked in that capacity at а. salary of $135.00 per month throughout the year next preceding such date; that he had no children under sixteen years of age dependent upon him at that time. The record further discloses that at about 7:15 P. M. on said date he was engaged in the course of his duties in uncoupling a snow plow from a truck owned by the Division of Highways, the work being done in a storage yard on land leased by the Division at St'reator, Illinois, and the purpose thereof being to permit the repair of the plow-hoist. While so working, his right index finger was caught in the coupling and was crushed. Claimant was taken to St. Mary’s Hospital in Streator, and the attending physician, Dr. Munson, later reported to the Division, regarding the injury as follows: “Crushing injury to distal phalanx of finger? Treatment — amputated distal phalanx. Permanent disability — total loss of distal phalanx right index finger.” Claimant returned to work for the Division on January б, 1941. He was paid compensation for temporary total disability in the total sum of $123.82 for the period from November 27, 1940 to January 5, 1941 inclusive. The Division also paid Dr. F. W. Munson $44.00 and St. Mary’s Hospital $96.00, being all the medical and hospital expense incurred in connection with such accident. Claimant seeks an award for the specific loss of the distal phalange of his right index finger, and in submitting his claim acknowledges that he has heretofore received an overpayment of $29.53 for temporary total disability heretofore paid him for time lost because of such accidental injury. This computation is correct as claimant would be entitled to such ternporary total disability from November 27, 1940, or a period of 5 5/7 weeks. His average weekly wage was $31.54. He would therefore be entitled to the maximum of $15.00 per week plus ten (10) per cent, or a rate of $16.50 per week, or a total of $94.29. He was paid $123.82, or an over-payment of $29.53. Under the provisions of Section 8 (e) Subsections 2 and 6 of the Workmen’s Compensation Act, he is entitled to a further award for specific injuries, i. e., the loss of the first phalange of the index finger of the right hand, fifty (50) per cent of his average weekly wage for the period of twenty (20) weeks, or $330.00. From this amount should be deducted the over-payment of $29.53 heretofore made for temporary total disability, leaving a net award of $300.47. An award is therefore hereby made in favor of claimant, Rudolph Gayan, for specific injuries as above stated in the sum of $300.47. This award being subject to the provisions of an Act entitled, “An Act Making an Appropriation to Pay Compensation Claims of State Employees and Providing for the Method of Payment Thereof,” (Illinois Revised Statutes, 1939, Bar Association Edition, Chapter 127, Pars. 180-181), and being subject also to the terms of an, Act entitled, “An Act Making Appropriations to the Auditor of Public Accounts for the Disbursement of Certain Monies Until the Expiration of the First Fiscal Quarter After the Adjournment of the Next Regular Session of the General Assembly,” approved July 1, 1939 (Session Laws 1939, page 117); and being, by the terms of the first mentioned Act, subject to the approval of) the Governor, is hereby, if and when approval is given, made payable from the appropriation from the Road Fund in the manner provided by the foregoing Acts.